DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species, B, Species 5, Species VII, Species x and Species iii in the reply filed on 2/26/2021 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/29/2019 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 10, 12, 67-72, 78 and 79 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Freeman et al. (US 2016/0274162, hereinafter Freeman).
Regarding claims 1-3, 6, 72 and 79, Freeman discloses a wearable cardiac monitoring and treatment device (figure 1 and par. 0121). A garment 2 in the form of a vest is configured to be worn continuously about a torso of a patient for an extended period of time (figure 1 and par. 0125 and 0173). A plurality of ECG sensing electrodes 7a, 7b, 7c and 7d are supported by the garment and configured to monitor an ECG signal of the patient (par. 0125 and 0127). A plurality of therapy electrodes 13a, 13b and 13c are supported by the garment and configured to provide one or more therapeutic pulses to the patient (par. 0125 and 0128). A therapy delivery circuit 42 is electrically configured to deliver therapeutic pulses through the therapy electrodes (par. 0132-0134) A controller 47 is electrically coupled to the ECG sensing electrodes and the therapy delivery circuit and is configured to detect an arrhythmia condition based on the ECG signal and cause delivery of the therapeutic pulses based on the arrhythmia condition (par. 0132-0139). A fastener is configured to secure the garment about the torso of the patient for a prescribed duration, and a disengagement sensor is configured to provide an indication/alert of a mechanical disengagement of the fastener at any point in time, including prior to expiration of the prescribed duration, such that the garment is no longer secured about the torso (par. 0174-0175).
Regarding claim 4, a wire is considered a “conductive thread” and there are conductive wires coupled to the controller, electrodes and disengagement sensor.
Regarding claim 10, Freeman discloses a bank of capacitors that can be discharged for therapy delivery (par. 0133, 0144, 0186, 0217).
Regarding claim 12, Freeman discloses a bank of capacitors, the therapy delivery circuit, a processor, a user interface 70 and a network interface 19, all of which are supported by/within the garment (par. 0130, 0132-0133, 0139, 0217, figure 1).
Regarding claim 67, Freeman discloses the disengagement sensor is a capacitive sensor (par. 0175).
Regarding claims 68-71 and 78, Freeman discloses that when the disengagement sensor indicates mechanical disengagement of the fastener, self-tests can be performed (par. 0174-0175). These self-tests are further defined as storing a flag in a memory, sending an alert to a remote server, and sending a visual alert to a user interface (par. 0201).
Allowable Subject Matter
Claim 66 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2019/0282115, US 2019/0192867, US 2018/0168508, US 2016/0045156 and US 2002/0032386.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446.  The examiner can normally be reached on Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eric D. Bertram/Primary Examiner, Art Unit 3792